           Case 1:19-cv-07815-GHW Document 34 Filed 04/12/21 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
  ------------------------------------------------------------- X           DOC #: _________________
                                                                :           DATE FILED: 4/12/2021
  CHANDRA K. BARRETT,                                           :
                                                                :
                                                                :
                                                Plaintiff,      :
                                                                :      1:19-cv-07815-GHW
                               -against-                        :
                                                                :          ORDER
  RUBEN R. ROSARIO and ASPEN                                    :
  LANDSCAPING CONTRACTING, INC.                                 :
                                                                :
                                             Defendants. :
                                                                :
------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

         As stated in the Court’s April 7, 2021 order, Dkt. No. 32, the motions to withdraw as

counsel for Plaintiff, filed by Mr. Cassell and Mr. LoRusso at Dkt. Nos. 30 and 31, are identical.

The motions request leave to withdraw on behalf of the law firms Michael G. LoRusso, P.C. and

Hogan & Cassell, but the Court only has before it a supporting declaration from Mr. LoRusso. If

Mr. Cassell seeks to withdraw as counsel from this action, the Court expects him to submit an

affidavit supporting that application, in accordance with Local Rule 1.4.

         The Court reminds Plaintiff and Plaintiff’s counsel that Ms. Barrett is ORDERED to

participate in the conference scheduled for April 13, 2021 at 11:00 a.m. The access information for

that conference can be found in the Court’s April 7, 2021 order at Dkt. No. 32.

         Plaintiff’s counsel is directed to email and mail a copy of this order to Plaintiff and to retain

proof of service.

         SO ORDERED.

Dated: April 12, 2021
       New York, New York                                       __________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
